Citation Nr: 0329858	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-12 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, right ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, left ankle.

3.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. 
§ 4.30, for a period of convalescence following inpatient 
treatment of a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1977 to 
September 1989.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).  

The Board notes that, during a VA joints examination 
conducted in July 2002, the veteran asserted that he had 
bilateral knee pain, which developed secondary to his altered 
gait.  By so asserting, the veteran appears to be raising a 
claim of entitlement to service connection for a bilateral 
knee disorder secondary to his service-connected ankle 
disabilities.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions. 

2.  The veteran's right ankle disability objectively 
manifests as swelling, tenderness to palpation over the 
anterior talofibular and medial regions, and marked 
limitation of motion.  

3.  The veteran's left ankle disability objectively manifests 
as tenderness to palpation over the anterior talofibular and 
medial regions and moderate limitation of motion.  

4.  Neither ankle disability is so exceptional or unusual 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

5.  The veteran underwent a right ankle arthroscopy on 
February 26, 1997.  

6.  The February 26, 1997 surgery did not necessitate a 
period of convalescence of at least one month, result in 
surgery with severe postoperative residuals such as 
therapeutic immobilization of a major joint, the necessity 
for house confinement, or the continued use of a wheelchair 
or crutches, or result in immobilization by cast of a major 
joint.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
joint disease, right ankle, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40-4.45, 4.71a, Diagnostic Code 5271 
(2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, left ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40-4.45, 4.71a, 
Diagnostic Code 5271 (2003).  

3.  The criteria for entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30, for a 
period of convalescence following inpatient treatment of a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.29, 
4.30 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to evaluations in excess of 10 percent for right and 
left ankle disabilities and a temporary total evaluation for 
a period of convalescence following inpatient treatment of a 
service-connected disability.  In a rating decision dated 
August 1997, the RO denied the veteran entitlement to these 
benefits, and thereafter, the veteran appealed the RO's 
decision to the Board.  

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA redefined 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
cited Karnas v. Derwinski, 1 Vet. App. 308 (1991), and held 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment.  Subsequently, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In 
this case, the veteran filed his claims prior to November 9, 
2000; therefore, when the VCAA was enacted, his claims were 
pending before VA.  Given this fact, it appears that the 
holding of Kuzma might render the VCAA inapplicable to this 
appeal.  This matter is not clear, however, because the Kuzma 
case is distinguishable from this case in that it involved a 
Board denial that became final by November 9, 2000.  
Regardless, the Board may proceed in adjudicating these 
claims because, as explained in more detail below, during the 
pendency of this appeal, the RO took action that satisfies 
the more stringent notification and development requirements 
of the VCAA.  

First, VA satisfied its duty to notify the veteran and his 
representative of the information and evidence needed to 
substantiate and complete the claims at issue in this appeal.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

For instance, in a rating decision dated August 1997, a 
letter notifying the veteran of that decision, a statement of 
the case issued in July 1998, and a supplemental statement of 
the case issued in April 2003, the RO informed the veteran of 
the reasons for which his claims had been denied and of the 
evidence still needed to substantiate his claims, notified 
him of all regulations pertinent to his claims, including 
those involving VA's duties to notify and assist, and 
provided him an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of his claims.  

In addition, in a letter dated May 2001, the RO notified the 
veteran of the VCAA and asked him to submit certain 
information in support of his claims.  The RO explained to 
the veteran which information VA would be obtaining.  The RO 
indicated that VA would make reasonable efforts to help the 
veteran obtain evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
pertinent records.  As well, the RO informed the veteran of 
the legal elements of a claim for an increased evaluation.  
The RO requested the veteran to submit all additional 
evidence within 60 days of the date of the letter, but 
indicated that it would consider all evidence received within 
a year of that date in support of the veteran's claims.

This VCAA notification letter is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the RO's May 2001 
letter requested a response within 60 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claim occurred in 1997, long 
before the VCAA was enacted.  VA had no option other than to 
send a VCAA notification letter in the midst of the appellate 
process already underway.  In other words, in this case, 
chronologically, it was impossible for VA to provide VCAA 
notification to the veteran before the initial denial of his 
claims.  Thereafter, the veteran had a full year to submit 
evidence.  In fact, he had in excess of two years.  

In PVA, the Federal Circuit was also concerned that a 
claimant would be unaware of the time he had left to submit 
evidence.  This concern is also inapplicable to the specific 
circumstances of this case.  In this case, following the 60-
day period after receipt of the VCAA notice, the veteran did 
not explicitly respond and the RO did readjudicate the 
veteran's claim.  Rather, in July 2002, the veteran underwent 
a VA examination.  The veteran's action in this regard 
indicates that he knew that he had at least a year during 
which to submit additional evidence in support of his claims.  
The RO reminded the veteran of this fact in a supplemental 
statement of the case issued in April 2003.  Therein, the RO 
indicated that the veteran had more time to submit evidence - 
an additional 60 days.  In a Statement of Accredited 
Representative in Appealed Case dated July 2003 and an 
Appellant's Brief dated September 2003, the representative 
identified no other pertinent evidence to be obtained in 
support of the veteran's appeal and indicated that the appeal 
should proceed.  Inasmuch as the veteran was, as a matter of 
fact, provided at least one year to submit evidence after the 
VCAA notification, and it is clear that he has nothing 
further to submit, adjudication of his claims may proceed.

VA also fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the evidence relevant to his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  For instance, the RO obtained all evidence 
identified by the veteran as being pertinent to his claims, 
including VA treatment records, and the veteran has not 
identified any other outstanding evidence that needs to be 
secured in support of his claims.  The RO also developed the 
medical evidence to the extent necessary to decide equitably 
the veteran's claims.  Specifically, in July 1997 and July 
2002, the RO afforded the veteran VA joints examinations, 
during which examiners discussed the severity of the 
veteran's ankle disabilities. 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide those 
claims on their merits.  

II.  Analysis of Claims

A.  Claims for Increased Evaluations

The veteran seeks increased evaluations for his right and 
left ankle disabilities.  In written statements submitted in 
support of his appeal and during VA examinations, the veteran 
alleged that the 10 percent evaluations currently assigned 
each ankle disability did not accurately reflect the severity 
of his ankle symptomatology.  He indicated that each 
disability manifested as instability, swelling and pain that 
was most severe in wet, damp or cold weather, in the morning 
on initial weight-bearing, and during activities.  He 
requested the Board to assign each ankle disability a 20 
percent evaluation. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).  Painful, unstable, or maligned joints due to 
healed injury are entitled to at least the minimum 
compensable evaluation for the joint.  38 C.F.R. § 4.59 
(2003).

The RO has evaluated each of the veteran's ankle disabilities 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
5271.  Under 38 C.F.R. § 4.71a, DC 5271 (2003), a 10 percent 
evaluation is assignable for moderate limited motion of the 
ankle.  A 20 percent evaluation is assignable for marked 
limited motion of the ankle.  An evaluation in excess of 10 
percent for a right ankle disability may also be assigned if 
the evidence establishes ankylosis of the ankle or malunion 
of the os calcis or astragalus with marked deformity.  See 38 
C.F.R. § 4.71a, DCs 5270, 5272, 5274 (2003).  As explained 
below, in this case, the veteran's right ankle disability 
picture more nearly approximates the criteria for a 20 
percent evaluation and his left ankle disability picture more 
nearly approximates the criteria for a 10 percent evaluation.

The veteran had active service from November 1977 to 
September 1989.  During this time period, he received 
treatment for ankle sprains and subsequent pain, swelling, 
weakness and limitation of motion of both ankles, and 
examiners diagnosed degenerative joint disease of the right 
ankle and tendonitis of both ankles.  During a VA annual 
flight physical examination conducted in May 1988, an 
examiner indicated that the veteran had an occasional painful 
right ankle, for which he sought treatment from a podiatrist.  
That podiatrist recommended no permanent profiles, but 
rather, symptomatic treatment for mild degenerative changes 
when flare-ups occurred.  

Following discharge, the veteran sought VA outpatient 
treatment for, and underwent VA examinations of, his ankles.

During a VA orthopedic examination conducted in February 
1990, the veteran reported sore ankles and difficulty 
walking.  X-rays of the ankles showed minimal degenerative 
joint disease bilaterally.  The examiner noted that the 
veteran had a normal gait, walked on his toes and heels, 
accomplished deep knee bends with facility, and had 
dorsiflexion bilaterally to 5 degrees, plantar flexion 
bilaterally to 40 degrees, and normal inversion, eversion, 
supination and pronation.  The examiner also noted that the 
osseous landmarks of both of the veteran's ankles were in 
their normal anatomical positions and that the right lateral 
malleolus was larger than the left.  

From December 1996 to February 1997, the veteran sought 
treatment for severe right ankle pain.  X-rays and a CT scan 
conducted during this time frame confirmed degenerative 
changes at the tibiotalar joint and anterior tibial spurring 
with medial talar osteophytes, an ossific, corticated density 
medial and inferior to the medial malleolus and a density 
anterior to the medial malleolus.  An examiner eventually 
determined that arthroscopic surgery was necessary for right 
ankle anterior impingement.  This surgery took place at the 
end of February 1997, and involved decompression of the 
anterior impingement and removal of a loose body from the 
right ankle.  Following the surgery to March 1997, the 
veteran received postoperative care for scarring, pain, 
swelling, and limitation of motion.  By the end of March 
1997, the veteran had stable range of motion, ankle strength 
of 5/5 and no edema.  Physicians rendered follow-up care to 
April 1997. 

During a VA joints examination conducted in July 1997, the 
veteran reported that he had pain associated with his ankle 
disabilities.  He indicated that his ankle treatment included 
nonsteroidal anti-inflammatory medication and that his right 
ankle disability had not improved since his February 1997 
surgery.  With regard to the veteran's right ankle, the 
examiner noted swelling, tenderness to palpation over the 
entire anterior aspect and arthroscopic puncture wounds.  
With regard to the veteran's left ankle, he noted no 
tenderness, swelling, warmth or color change.  The examiner 
also noted no instability in either ankle, dorsiflexion to 5 
degrees bilaterally, plantar flexion to 40 degrees on the 
right and to 50 degrees on the left, inversion and eversion 
to 15 degrees and 20 degrees, respectively, on the left, and 
no inversion or eversion past the neutral position on the 
right.  The examiner diagnosed status post multiple ankle 
sprains, degenerative joint disease, right ankle, status post 
arthroscopic surgery to the right ankle.    

From 2000 to 2003, the veteran did not seek treatment for 
ankle complaints, but underwent multiple ankle x-rays, which 
showed no significant interval changes.  

During a VA joints examination conducted in July 2002, the 
veteran reported ankle pain, worse on the right, that had 
progressed during the previous six months and had begun to 
limit his ability to work (missing 15 to 20 days of work 
during the past year).  He indicated that he could no longer 
tolerate his nonsteroidal anti-inflammatory medication due to 
stomach upset and relied on Tylenol for pain.  He also 
indicated that he used a right ankle support and was able to 
walk for approximately a quarter of a mile limited by pain 
and swelling.  The examiner noted that the veteran presented 
with a right ankle support, ambulated unassisted with a 
normopropulsive and tandem gait, had grossly intact bilateral 
lower extremities neurovascularly, experienced tenderness to 
palpation over the anterior talofibular and medial regions of 
the ankles, right more so than left, had no swelling, 
effusion, erythema, instability or crepitus bilaterally, was 
able to stand from a squatting position and heel/toe walk, 
and had a negative anterior drawer bilaterally.  The examiner 
also noted that the veteran had dorsiflexion of the right 
ankle to 10 degrees and of the left ankle to 15 degrees and 
plantar flexion of the right ankle to 40 degrees and of the 
left ankle to 45 degrees.  The examiner diagnosed residuals 
of bilateral ankle sprains and an arthroscopy of the right 
ankle and debridement with excision of loose body, and early 
degenerative changes of the ankles. 



1.  Right Ankle

The above evidence establishes that, since the veteran filed 
his claims for increased evaluations, his right ankle 
disability has been shown to be more severe than his left 
ankle disability.  His right ankle disability has objectively 
manifested as swelling, tenderness to palpation over the 
anterior talofibular and medial regions and limitation of 
motion and has necessitated surgery.  According to 38 C.F.R. 
§ 4.71, Plate II (describing normal range of dorsiflexion as 
0 to 20 degrees and normal range of plantar flexion from 0 to 
45 degrees), the veteran's ability to dorsiflex his right 
ankle has been limited by 50 (2002) to 75 (1997) percent and 
his ability to plantar flex his right ankle has been limited 
by approximately 10 percent.  In addition, on one occasion, 
an examiner noted that the veteran had no inversion or 
eversion ability past the neutral position.  The Board finds 
this degree of limitation of motion, particularly with regard 
to the veteran's ability to dorsiflex the ankle, to be 
marked, thereby warranting a 20 percent evaluation under DC 
5271.  This is the highest rating available under DC 5271.

An evaluation in excess of 20 percent is not assignable, 
however, as the evidence does not establish that the 
veteran's right ankle limitation of motion is so severe that 
it could be characterized as ankylosis.  An evaluation in 
excess of 20 percent is also not assignable under 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. at 202.  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain).  Therefore, 
because functional loss is already being compensated, and 
because the veteran is receiving the maximum schedular 
evaluation, an increased disability rating based on 
functional loss is not available.

2.  Left Ankle

Since the veteran filed his claims for increased evaluations, 
his left ankle disability has been shown to be less severe 
than his right ankle disability.  His left ankle disability 
has objectively manifested as tenderness to palpation over 
the anterior talofibular and medial regions and limitation of 
motion.  According to 38 C.F.R. 
§ 4.71, Plate II, the veteran's ability to dorsiflex his left 
ankle has been limited by 25 (2002) to 75 (1997) percent, but 
he has had full plantar flexion, inversion to 15 degrees and 
eversion to 20 degrees.  The Board finds this degree of 
limitation of motion to be moderate, thereby warranting a 10 
percent evaluation under DC 5271.  Unlike the veteran's right 
ankle, during one VA examination, the veteran was limited in 
his ability to dorsiflex by only 25 percent.  

An evaluation in excess of 10 percent is also not assignable 
under DC 5270, 5272, or 5273, as the evidence does not 
establish that the veteran's left ankle limitation of motion 
is so severe that it could be characterized as ankylosis, or 
that the veteran has malunion of the os calcis or astragalus.  
An evaluation in excess of 10 percent is also not assignable 
under 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 
Vet. App. at 202, because there is no indication that, during 
the examinations, pain limited the veteran's ability to 
function to an extent greater than was shown during range of 
motion testing.  

3.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate either of the veteran's ankle 
disabilities.  The veteran contends that his ankle pain 
limits his ability to work because he is unable to stand for 
an extended period of time.  He also contends that, within 
the past year, he lost 15 to 20 days of work.  The Board 
acknowledges these contentions, but there is no evidence of 
record establishing that either of the veteran's ankle 
disabilities, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitates frequent periods of 
hospitalization.  As previously indicated, the veteran's 
right ankle disability has only once necessitated 
hospitalization and the veteran's left ankle disability has 
never necessitated hospitalization.  In light of the 
foregoing, the Board finds that the claims for increased 
evaluations do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand either of these matters to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded increased evaluations in the future should either 
ankle disability picture worsen.  See 38 C.F.R. § 4.1 (2003).  
At present, however, the Board concludes that the criteria 
for a 20 percent evaluation for degenerative joint disease, 
right ankle, have been met, and that the criteria for an 
evaluation in excess of 10 percent for degenerative joint 
disease, left ankle, have not been met.  

The evidence supports the veteran's claim for an evaluation 
in excess of 10 percent for degenerative joint disease of the 
right ankle; therefore, that claim must be granted.  The 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for degenerative 
joint disease of the left ankle; therefore, that claim must 
be denied.  In reaching these decisions, the Board considered 
the complete history of the disabilities at issue as well as 
the current clinical manifestations and the effect each 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In addition, with regard to 
the denial, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.



B.  Claim for a Temporary Total Evaluation

The veteran also seeks a temporary total evaluation for a 
period of convalescence following inpatient treatment of a 
service-connected disability.  In written statements 
submitted in support of his appeal, the veteran alleged that 
a temporary total evaluation should have been assigned 
following his right ankle arthroscopic surgery of February 
26, 1997.  

There are two regulatory provisions pursuant to which a 
claimant may be awarded a temporary total evaluation under 
the circumstances described by the veteran.  Under 38 C.F.R. 
§ 4.29 (2003), a total disability evaluation will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
required hospital treatment in a VA or an approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days.  Notwithstanding that a hospital admission 
was for disability not connected with service, if during such 
hospitalization, hospital treatment for a service- connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total evaluation will be 
granted from the first day of such treatment.  If service 
connection for the disability under treatment is granted 
after hospital admission, the evaluation will be from the 
first day of hospitalization if otherwise in order.  38 
C.F.R. § 4.29.

Under 38 C.F.R. § 4.30(a)(1), (2), or (3) (2003), a total 
disability evaluation will be assigned effective the date of 
hospital admission and continuing for a period of 1, 2 or 3 
months from the first day of the month following such 
hospital discharge. Pursuant to 38 C.F.R. § 4.30(a)(1), a 
total evaluation will be assigned if the surgery necessitated 
at least one month of convalescence.  Pursuant to 38 C.F.R. 
§ 4.30(a)(2), a total evaluation will be assigned if 
treatment of a service-connected disability resulted in 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
Pursuant to 38 C.F.R. § 4.30(a)(3), a total evaluation will 
be assigned if treatment of a service-connected disability 
resulted in immobilization by cast, without surgery, of one 
major joint or more.

In this case, the veteran filed a claim for a temporary total 
evaluation based upon his right ankle surgery on February 26, 
1997, at a VA Medical Center.  This surgery does not allow 
for the assignment of a total disability evaluation pursuant 
to 38 C.F.R. § 4.29, because, although it involved a service-
connected disability, it did not necessitate hospitalization 
or hospital observation at VA expense for a period in excess 
of 21 days.  

This surgery also does not allow for the assignment of a 
total disability evaluation pursuant to 38 C.F.R. § 4.30, 
because it did not require a post-surgical period of 
convalescence of at least one month.  In addition, it did not 
result in surgery with severe postoperative residuals such as 
therapeutic immobilization of a major joint, the necessity 
for house confinement, or the continued use of a wheelchair 
or crutches, and it did not result in immobilization by cast 
of a major joint.  Rather, according to VA treatment records 
in the claims file, the surgery occurred on February 26, 
1997.  The veteran tolerated the procedure well, and one day 
later, an examiner noted that the veteran was doing well with 
mild swelling.  The veteran was released with auxillary 
crutches for use.  Eight days post-surgery, another examiner 
noted increased pain and swelling, including in the toes, and 
limited range of extension due to pain.  Ten days post-
surgery, in March 1997, the veteran returned to the facility 
for removal of his stitches.  Again, an examiner noted that 
the veteran was doing well.  He advised the veteran to return 
progressively to full weight bearing and to practice toe and 
ankle exercise.  One month post-surgery, an examiner noted 
that the veteran complained of pain, but had stable range of 
motion, strength of 5/5 and no edema.  In April 1997, an 
examiner noted well-healed wounds, some soreness and partial 
weight-bearing.  

Clearly, the veteran did not require a full month after his 
right ankle surgery to convalesce.  During that one-month 
period, he was able to function with regard to his right 
ankle, albeit less effectively.  His right ankle was not 
immobilized; his range of motion was merely limited.  In 
addition, he had partial weight-bearing capability.  Based on 
these findings, the Board concludes that the criteria for a 
temporary total evaluation based on the veteran's February 
26, 1997 surgery have not been met.

The preponderance of the evidence is against the veteran's 
claim for a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30, for a period of convalescence following 
inpatient treatment of a service-connected disability.  
Therefore, this claim must be denied.  In reaching this 
decision, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.


ORDER

A 20 percent evaluation for degenerative joint disease, right 
ankle, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An evaluation in excess of 10 percent for degenerative joint 
disease, left ankle, is denied.

A temporary total evaluation under the provisions of 38 
C.F.R. § 4.30, for a period of convalescence following 
inpatient treatment of a service-connected disability,  is 
denied. 


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



